DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
-Claim 5 recites “wherein the area of the paper not covered by the pattern has a first porosity, and the area covered by the pattern has a second porosity, and wherein at the plurality of longitudinal locations a ratio of porosities of the paper having a first porosity to the paper having a second porosity is at least 2:1”; however, this subject matter is not at all found in the instant specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first and second patterns" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5 and 7 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wanna et al (US. Pat. App. Pub. 2004/0261805) in view of Monsalud, Jr. et al (US. Pat. App. Pub 2004/0177856).
Regarding independent claim 1, and dependent claims 2-4 and 7, Wanna et al discloses a cigarette having reduced ignition propensity as a result of a pattern of additive material applied to the wrapper of said cigarette, in the form of bands/stripes, such that the burn rate properties are controlled (see abstract and para. [0006])(corresponding to the claimed “A wrapper for a smoking article comprising a tobacco rod having a longitudinal axis and a length, the wrapper configured to surround the tobacco rod when incorporated into the smoking article, the wrapper comprising paper and a pattern of film-forming compound disposed on the paper and providing a plurality of discrete shapes”).
Wanna et al discloses several illustrations of some of the different types of geometric configurations which may be applied to cigarette paper. For example, Fig. 2D shows an elongated section of cigarette paper sample having a plurality of longitudinal stripes/bands (read: pattern…discrete shapes) of additive (read: film-forming compound) therealong of shortened lengths that are less than the length of the sample (read: extends over only a portion of the length)(NOTE: the porosity of the cigarette paper at the additive-laden banded/striped areas would be inherently reduced). 
Wanna et al fails to disclose bands/stripes, wherein only first and second discrete bands/stipes intersect a plane perpendicular to the longitudinal axis, and wherein the first band/stripe is disposed only on a first side of the smoking article and the second band/strip is disposed only on a second side opposite the first side of the smoking article. However, it is emphasized in the Wanna et al disclosure that this, and other, illustrations in the reference are merely preferred examples, and that other geometric configurations could also be used without departing form the scope and spirit of the invention (see para. [0021],[0024]). Further, Monsalud, Jr. et al discloses a cigarette having controlled burn rate due to the placement of inner wrap strips (14) in the form of bands/stripes (containing burn control agent) on an inner surface of the outer wrap (12) that reduce the porosity of the overall wrapper and enable a low ignition propensity smoking article (see para. [0004],[0019]). As seen in the embodiment of Figs. 2-3, two such strips (14) are provided at opposite positions from one another when the outer wrap (12) is wrapped around the tobacco column (13). Further, as articulated in Monsalud, Jr. the strips may be shortened to not extend the full longitudinal length of the wrapper/smoking article (see para. [0015]). With this in mind, it would have been obvious to one having ordinary skill in the art to have been motivated by the teachings of Monsalud, Jr. et al and arranged the additive patterns of Wanna et al into stripes/bands positioned opposite (i.e., 180 degrees) from each other when wrapped around a tobacco column, as such pattern arrangement is known/taught in Monsalud, Jr as an effective one in which to achieve reduced ignition propensity - the goal of both inventions (corresponding to the claimed “discrete shapes, each of which extends over only a portion of the length, wherein at each of a plurality of longitudinal locations along the smoking article only first and second discrete shapes intersect a plane perpendicular to the longitudinal axis and wherein the first shape is disposed only on a first side of the smoking article and the second shape is disposed only on a second side opposite the first side of the smoking article”; the “wherein  the first shape is longitudinally offset from the second shape” recitation of claim 2; the “wherein at each of the plurality of longitudinal locations a third side and further side opposing the third side are substantially devoid of film-forming compound and separate the first shape form the second shape” recitation of claim 3; the “wherein the first and second shapes are configured to be located at a first longitudinal location along the wrapper and at different sides of the smoking article from first and second shapes of an adjacent longitudinal location” recitation of claim 4; and the “wherein the discrete shapes are polygonal in shape” recitation of claim 7).
  Regarding claim 5, while the modified Wanna et al reference does not specifically show the claimed porosity ratios, it would have been obvious to one having ordinary skill in the art to have undergone routine experimentation and arrived at the claimed ratio after determining that such porosity parameters provided for superior burn control and reduction in ignition proclivity (corresponding to the claimed “wherein the area of the paper not covered by the pattern has a first porosity, and the area covered by the pattern has a second porosity, and wherein at the plurality of longitudinal locations the ratio of paper having a first porosity to paper having a second porosity is at least 2:1”). 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record neither teaches nor reasonably suggests a smoking article having the claimed parameters, further including the pattern comprising a first plurality of discrete shapes that follow a first helical path and second plurality of discrete shapes that follow a second helical path that does not overlap the first helical path.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/Examiner, Art Unit 1747